DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 07/11/2022 and 04/28/2022 is acknowledged.  The traversal is on the ground(s) that applicant amended the claims so that all independent claims are generic.  This is found persuasive because all four species use the same method for installation and the amended claims now include language “A method of installation for rapid consolidation and densification of various layers of soils and intermediate geomaterials in a soil deposit, the method of the installation comprising: (i) installing porous displacement piles” and therefore the species are related
The requirement has been withdrawn because of new amendments.
Allowable Subject Matter
Claims 1, 3-4, 6-7, and 9-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses “A method of installation for rapid consolidation and densification of various layers of soils and intermediate geomaterials in a soil deposit, the method of the installation comprising: (i) installing porous displacement piles” and further comprising the steps In Claim 1,  (i) inserting the pipe with small holes in another pipe pile to compact sandy soil, and (ii) checking filtration capacity using laboratory tests for gap graded sandy soil. In Claim 4, only additions are (i) the definition of porous pipe pile as pipe pile with very small holes and sintered porous pile and (ii) use of laboratory test to check its filtration capacity. In Claim 7, only addition made is (i) to check the filtration capacity of precast prestressed porous concrete pile by the laboratory test (ii) specifying 5000 psi for porous concrete in accordance with (PCI Journal, 2019), and specifying non-tensioned reinforcement in bater piles.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5, and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claims 2, 5, and 8 does not recite further limiting steps. The claims only recite results and advantages of the method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678